
	
		II
		112th CONGRESS
		2d Session
		S. 2222
		IN THE SENATE OF THE UNITED STATES
		
			March 21, 2012
			Mr. Sanders (for
			 himself, Mr. Blumenthal,
			 Mr. Cardin, Ms.
			 Klobuchar, Mr. Franken,
			 Mr. Nelson of Florida,
			 Mr. Brown of Ohio, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Commodity Futures Trading Commission to
		  take certain actions to reduce excessive speculation in energy markets.
		  
	
	
		1.Energy markets
			(a)FindingsCongress
			 finds that—
				(1)the Commodity
			 Futures Trading Commission was created as an independent agency, in 1974, with
			 a mandate—
					(A)to enforce and
			 administer the Commodity Exchange
			 Act (7 U.S.C. 1 et seq.);
					(B)to ensure market
			 integrity;
					(C)to protect market
			 users from fraud and abusive trading practices; and
					(D)to prevent and
			 prosecute manipulation of the price of any commodity in interstate
			 commerce;
					(2)Congress has
			 given the Commodity Futures Trading Commission authority under the Commodity
			 Exchange Act (7 U.S.C. 1 et seq.) to take necessary actions to address market
			 emergencies;
				(3)the Commodity
			 Futures Trading Commission may use the emergency authority of the Commission
			 with respect to any major market disturbance that prevents the market from
			 accurately reflecting the forces of supply and demand for a commodity;
				(4)Congress declared
			 in section 4a of the Commodity Exchange Act (7 U.S.C. 6a) that excessive
			 speculation imposes an undue and unnecessary burden on interstate
			 commerce;
				(5)according to an
			 article published in Forbes on February 27, 2012, excessive oil speculation
			 translates out into a premium for gasoline at the pump of $.56 a
			 gallon based on a recent report from Goldman Sachs;
				(6)on March 9,
			 2012—
					(A)the supply of
			 crude oil and gasoline was higher than the supply was on March 6, 2009, when
			 the national average price for a gallon of regular unleaded gasoline was just
			 $1.94; and
					(B)demand for
			 gasoline in the United States was lower than demand was on June 20,
			 1997;
					(7)on March 12,
			 2012, the national average price of regular unleaded gasoline was over $3.82 a
			 gallon, the highest price ever recorded in the United States during the month
			 of March;
				(8)during the last
			 quarter of 2011, according to the International Energy Agency—
					(A)the world oil
			 supply rose by 1,300,000 barrels per day while demand only increased by 700,000
			 barrels per day; but
					(B)the price of
			 Texas light sweet crude rose by over 12 percent;
					(9)on November 3,
			 2011, Gary Gensler, the Chairman of the Commodity Futures Trading Commission
			 testified before the Senate Permanent Subcommittee on Investigations that
			 80 to 87 percent of the [oil futures] market is dominated by
			 financial participants, swap dealers, hedge funds, and other
			 financials, a figure that has more than doubled over the past
			 decade;
				(10)excessive oil
			 and gasoline speculation is creating major market disturbances that prevent the
			 market from accurately reflecting the forces of supply and demand; and
				(11)the Commodity
			 Futures Trading Commission has a responsibility—
					(A)to ensure that
			 the price discovery for oil and gasoline accurately reflects the fundamentals
			 of supply and demand; and
					(B)to take immediate
			 action to implement strong and meaningful position limits to regulated exchange
			 markets to eliminate excessive oil speculation.
					(b)ActionsNot
			 later than 14 days after the date of enactment of this Act, the Commodity
			 Futures Trading Commission shall use the authority of the Commission (including
			 emergency powers)—
				(1)to curb
			 immediately the role of excessive speculation in any contract market within the
			 jurisdiction and control of the Commission, on or through which energy futures
			 or swaps are traded; and
				(2)to eliminate
			 excessive speculation, price distortion, sudden or unreasonable fluctuations,
			 or unwarranted changes in prices, or other unlawful activity that is causing
			 major market disturbances that prevent the market from accurately reflecting
			 the forces of supply and demand for energy commodities.
				
